DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 3, 13, 14, 15  have been amended. Claims 26, 27 added.
Allowable Subject Matter
Claims 7-9, 11-12, 19-21, 23-25 allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R3-131711 (herein after 3GPP) in veiw of Kim et al. (WO2016137306 herein after Kim) further in veiw of Van Der Velde et al.(US 20160338039 herein after Van) further in view of Zetterberg et al.(US 20110176430 herein after Zetterberg”).


Regarding claim 1, 13, 26-27, 3GPP teaches a first base station in a communication system, the first base station comprising:
a backhaul connection unit (Fig. 2 “MME, Serving Gateway”);
 identify an addition mode (page 2 Fig 1 “SCell Addition Decision”) for a second base station addition procedure for a dual connectivity operation (page 1 lines 5-10 “SeNB addition of dual connectivity … Upon the addition of SeNB, the MeNB adds a new SCell”),
wherein the second base station addition procedure includes; selecting at least one second base station based on the measurement (page 2 lines 1-5 “MeNB decides to add a new SCell for dual connectivity. The decision may base on Measurement Reports in step 0 and RRM information”), and 
3GPP does not teach a transceiver;
wherein the addition mode includes a first mode for determining whether a traffic state condition is satisfied after a measurement for selecting a second base station is performed,
 and a second mode for performing the measurement after the traffic state condition is satisfied; identify whether at least one second base station is available, wherein the at least one second base station is identified as not available in case that multiple radio link failures for the at least one second base station are occurred, in case that the at least one second base station is available, perform the second base station addition procedure, configuring the measurement for a terminal, based on the identified addition mode, in case that the at least one second base station is not available, stopping a configuration for the terminal to perform the second base station addition procedure during a time, wherein the time is determined based on a number of the occurred multiple radio link failures within a given time.
Kim teaches a transceiver (Fig. 16 “Transceiver 1610”);
wherein the addition mode includes a first mode for determining whether a traffic state condition is satisfied after a measurement for selecting a second base station is performed ([0112] “if the traffic is again 330 times that the traffic is greater than or equal to the first threshold value, the base station may request to report the measurement information. (Event A4 specification). The base station may set the measurement information if the measurement information is greater than or equal to a preset third threshold value. The terminal may report the measurement information to the base station … The base station may receive the measurement report at a point of 350. The base
station may add the SCell at a point of 350”), and a second mode for performing the measurement after the traffic state condition is satisfied ([0104- 0107] “In the case of mode 3, the base station measures traffic for the terminal in 263 operation. 265 In operation, the base station determines an additional or release for the SCell based on the amount of traffic of the terminal. In mode 3, the base station determines whether to add or release the SCell on the basis of the traffic amount of the terminal and the measurement information of the terminal … 267 In operation, the base station collects measurement information from the terminal. The base station may request measurement information to the terminal and receive measurement information on the basis of the measurement information request. The base station may pre-set to report the measurement information … the base station determines the SCell addition based on the traffic and measurement information. The base station adds the SCell to the measurement information);
perform the second base station addition procedure, based on the identified addition mode ([0104- 0107] “In the case of mode 3, the base station measures traffic for the terminal in 263 operation. 265 In operation, the base station determines an additional or release for the SCell based on the amount of traffic of the terminal. In mode 3, the base station determines whether to add or release the SCell on the basis of the traffic amount of the terminal and the measurement information of the terminal … 267 In operation, the base station collects measurement information from the terminal. The base station may request measurement information to the terminal and receive measurement information on the basis of the measurement information request. The base station may pre-set to report the measurement information … the base station determines the SCell addition based on the traffic and measurement information. The base station adds the SCell to the measurement information)”)
configuring the measurement for a terminal ([0112] “if the traffic is again 330 times that the traffic is greater than or equal to the first threshold value, the base station may request to report the measurement information. (Event A4 specification)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to dynamically control connectivity of a device in a network.
Kim does not teach identify whether at least one second base station is available, wherein the at least one second base station is identified as not available in case that multiple radio link failures for the at least one second base station are occurred, in case that the at least one second base station is available, in case that the at least one second base station is not available, stopping a configuration for the terminal to perform the second base station addition procedure during a time, wherein the time is determined based on a number of the occurred multiple radio link failures within a given time.
Van teaches identify whether at least one second base station is available ([0065] “if it is also required that the SeNB identified/determined or selected PSCell has to meet an additional radio link quality criterion, then the MeNB handles the RRM measurements of the UE. The MeNB can assist the SeNB with measurement information, i.e. by providing the SeNB with a list of SCG cells meeting the PSCell measurement criterion (i.e. the set of SCells from which the SeNB can make a selection of PSCell based on resource availability i.e. taking the load information into account in the plurality of SCells)”), wherein the at least one second base station is identified as not available in case that radio link failure for the at least one second base station are occurred ([0081] “After sending the RRM measurement results the UE 108 can expect a further RRC reconfiguration message from the MeNB 104. At step 405, if it detected that the random access procedure has failed then the UE 108 reports (409) the same to the PCell associated with the MeNB 104”),
 in case that the at least one second base station is available ([0065] “if it is also required that the SeNB identified/determined or selected PSCell has to meet an additional radio link quality criterion, then the MeNB handles the RRM measurements of the UE. The MeNB can assist the SeNB with measurement information, i.e. by providing the SeNB with a list of SCG cells meeting the PSCell measurement criterion (i.e. the set of SCells from which the SeNB can make a selection of PSCell based on resource availability i.e. taking the load information into account in the plurality of SCells)”), in case that the at least one second base station is not available ([0076] “The plurality of factors can comprise of the second serving frequency of current PSCell served by the SeNB 106 based on the received RRM measurement results not suitable from radio link quality point of view and/or received RRM measurement results for the set of second serving frequencies excluding the PSCell frequency but including measurement results for additional configured frequency to be better than measurement results for current PSCell and the load information (i.e. physical resource availability) assessed by the SeNB 106 for the current serving cell configured with the PUCCH resources and/or other SCG SCells”), stopping a configuration for the terminal to perform the second base station addition procedure during a time ([0081] “After sending the RRM measurement results the UE 108 can expect a further RRC reconfiguration message from the MeNB 104. At step 405, if it detected that the random access procedure has failed then the UE 108 reports (409) the same to the PCell associated with the MeNB 104”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP and Kim to incorporate the teachings of Van. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the connections in the system.
Van does not teach multiple radio link failures, wherein the time is determined based on a number of the occurred multiple radio link failures within a given time.
Zetterberg teaches multiple radio link failures ([0050] “RLF is the number of radio link failures during a given time T and N.sub.I is the number of initialized sessions during time T”), wherein the time is determined based on a number of the occurred multiple radio link failures within a given time ([0050] “RLF is the number of radio link failures during a given time T and N.sub.I is the number of initialized sessions during time T”).

Regarding claim 26, 27, 3GPP and Kim does not explicitly teach wherein the measurement configuration is performed through a radio resource control (RRC) message.
However, Van teaches wherein the measurement configuration is performed through a radio resource control (RRC) message ([0081] “After sending the RRM measurement results the UE 108 can expect a further RRC reconfiguration message from the MeNB 104. At step 405, if it detected that the random access procedure has failed then the UE 108 reports (409) the same to the PCell associated with the MeNB 104”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP and Kim to incorporate the teachings of Van. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the connections in the system.

Claim 2, 3, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Kim further in view of Van, further in view of Zetterberg as applied to claim 1, 13 above, further in view of Loehr et al. (US 20180352556 herein after Loehr) 
Regarding claim 2, 3GPP teaches wherein the traffic state condition is determined to be satisfied (page 2 lines 1-5 “MeNB decides to add a new SCell for dual connectivity. The decision may base on Measurement Reports in step 0 and RRM information”):
3 gpp, Zetterberg does not teach based on: whether a number of bearers including traffic above a predetermined value is greater than a threshold whether an amount of input traffic or amount of output traffic per predefined time of one or a plurality of protocol layers is greater than a threshold, or whether a buffer occupancy (BO) of a protocol layer is greater than a threshold.
However, Loehr teaches based on: whether a number of bearers including traffic above a predetermined value is greater than a threshold whether an amount of input traffic or amount of output traffic per predefined time of one or a plurality of protocol layers is greater than a threshold, or whether a buffer occupancy (BO) of a protocol layer is greater than a threshold([0050] “the PDCP entity in the remote unit 102 may not know to which network unit 104 data will be transmitted before an UL grant reception is that in response to a PDCP Buffer occupancy (e.g., the data available for transmission in PDCP) being above or equal to a configured threshold”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP, Kim, Van and Zetterberg to incorporate the teachings of Loehr. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of data delivery in a network ([0041] in Loehr).


Regarding claim 3, 3GPP does not teach wherein the plurality of the protocol layers include a packet data convergence protocol (PDCP) for downlink traffic, and a media access control (MAC) for uplink traffic.
However, Kim teaches wherein the plurality of the protocol layers (Fig. 1 “PDCP”, “RLC”, “MAC”, “PCell PHY”, “SCell PHY”) include a packet data convergence protocol (PDCP) for downlink traffic, and a media access control (MAC) for uplink traffic (Fig 1 “DL Traffic”, [0053] – [0055] “the wireless Protocol of the LTE system includes a Packet Data Convergence Protocol Specification (PDCP), a Radio Link Control Architecture (RLC), and a Medium Access Control Architecture (MAC), respectively, in a terminal and an eNB. A Packet Data Convergence Protocol (PDCP) is responsible for IP header compression/restoration, transmission of user Data, sequence number maintenance for a radio bearer … The MAC PDU is connected to various RLC layer devices configured in one terminal, multiplexes the RLC PDUs into the MAC PDU, and demultiplexes the RLC PDUs from the MAC PDU..
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to dynamically control connectivity of a device in a network.


Regarding claim 14, 3GPP teaches wherein the traffic state condition is determined to be satisfied (page 2 lines 1-5 “MeNB decides to add a new SCell for dual connectivity. The decision may base on Measurement Reports in step 0 and RRM information”).
 3GPP, Kim, Van, Zetterberg does not teach based on whether a number of bearers including traffic above a predetermined value is greater than a threshold, whether an amount of input traffic or amount of output traffic per predefined time of one or a plurality of protocol layers is greater than a threshold, or whether a buffer occupancy (BO) of a protocol layer is greater than a threshold.
However, Loehr teaches based on whether a number of bearers including traffic above a predetermined value is greater than a threshold, whether an amount of input traffic or amount of output traffic per predefined time of one or a plurality of protocol layers is greater than a threshold, or whether a buffer occupancy (BO) of a protocol layer is greater than a threshold ([0050] “the PDCP entity in the remote unit 102 may not know to which network unit 104 data will be transmitted before an UL grant reception is that in response to a PDCP Buffer occupancy (e.g., the data available for transmission in PDCP) being above or equal to a configured threshold”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP, Kim, Van, Zetterberg to incorporate the teachings of Loehr. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of data delivery in a network ([0041] in Loehr).



Regarding claim 15, 3GPP does not teach wherein the plurality of the protocol layers include packet data convergence protocol (PDCP) for downlink traffic and a media access control (MAC) for uplink traffic.
However, Kim teaches wherein the plurality of the protocol layers include a packet data convergence protocol (PDCP) for downlink traffic (Fig. 1 “PDCP”, “RLC”, “MAC”, “PCell PHY”, “SCell PHY”), and a media access control (MAC) for uplink traffic (Fig 1 “DL Traffic”, [0053] –[0055] “the wireless Protocol of the LTE system includes a Packet Data Convergence Protocol Specification (PDCP), a Radio Link Control Architecture (RLC), and a Medium Access Control Architecture (MAC), respectively, in a terminal and an eNB. A Packet Data Convergence Protocol (PDCP) is responsible for IP header compression/restoration, transmission of user Data, sequence number maintenance for a radio bearer … The MAC PDU is connected to various RLC layer devices configured in one terminal, multiplexes the RLC PDUs into the MAC PDU, and demultiplexes the RLC PDUs from the MAC PDU..
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to dynamically control connectivity of a device in a network.

Claim 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Kim further in view of Van, further in view of Zetterberg as applied to claims 1, 13 above, and further in view of Svedevall et al (US 20190028959 herein after Svedevall).

Regarding claim 4, 3GPP teaches further comprising:
 identifying whether the first base station capable of initiating second base station release (e.g. Page 3 Fig 2 “MeNB”, “0. Measurement Reports – 1a. SCell Removal Decision”);
 determining whether an SCell Removal Decision based on the first base station being capable of initiating the second base station release (e.g. page 3 line 13-14 “The MeNB decides to remove the SeNB based on measurement reports which is reported in step 0”);
 identifying whether a second base station release condition has been satisfied based on the Scell Removal Decision (e.g. page 3 line 13-14 “The MeNB decides to remove the SeNB based on measurement reports which is reported in step 0”);
 and performing a second base station release procedure based on the second base station release condition being satisfied (e.g. Page 3 Fig 2 “3.SCell Removal -12. Path Switch Request Ack”).
3GPP, Kim, Van, Zetterberg does not teach inactivity timer has expired, expired inactivity timer. 
Svedevall teaches inactivity timer has expired ([0036] “After expiry of the inactivity timer without any further data transfer on the connection, the eNB 100 initiates releasing of the connection”) expired inactivity timer ([0036] “After expiry of the inactivity timer without any further data transfer on the connection, the eNB 100 initiates releasing of the connection”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP, Kim, Van, Zetterberg to incorporate the teachings of Svedevall. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently control connectivity of a device in a network ([0008] in Svedevall).

Regarding claim 5, 3GPP teaches wherein whether the second base station release condition has been satisfied (page 4 Fig 2 “5 .SCell Removal -8. UE context Release”).
3GPP does not teach is identified based on at least one of a traffic threshold, a category of a terminal, or whether a bearer having quality of service (QoS) of a specific priority has been configured.
However, Kim teaches identified based on at least one of a traffic threshold ([0131] “610 Operation begins monitoring for traffic conditions in operation. The base station checks the restricted QCI (QoS Class Identifier) bearer setup … the base station checks whether the current traffic state is " enable ". For example, it may be determined whether the current traffic is greater than or equal to a first threshold value (reference traffic for adding a SCell)”), a category of a terminal, or whether a bearer having quality of service (QoS) of a specific priority has been configured.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to dynamically control connectivity of a device in a network.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Kim, further in view of Van, further in view of Zetterberg  further in view of Svedevall as applied to claims  4, 5 above, and further in view of Freda et al. (US 20200288338 herein after Freda).

Regarding claim 6, 3GPP teaches further comprising:
 performing a bearer type change procedure of changing a bearer into a first base station-terminated bearer based on the second base station release condition being satisfied and a second base station- terminated bearer being present (page 3 lines 7-8 “Case 1: SeNB –>MeNB. Due to RRM strategy or UE mobility, the SCell is not suitable as a serving cell of dual connectivity. The corresponding bearers need to be moved back to the MeNB”, page 3 Fig 2 “1a. SCell Removal decision – 10. Switch DL path”).
3GPP, Kim, Van, Zetterberg and Svedevall does not teach secondary cell group (SCG), master cell group (MCG).
However, Freda  teaches secondary cell group (SCG) ([0004] “from a secondary cell group (SCG) list, which may include one or more secondary cells”), master cell group (MCG) ([0004] “first cell, which may be associated with a master cell group (MCG)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination 3GPP, Kim, Van, Zetterberg and Svedevall to incorporate the teachings of Freda. One of ordinary skill in the art would have been motivated to make this modification in order to provide increase quality of connection for device ([0008] in Freda).

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Kim, further in view of Van, further in view of Zetterberg, further in view of Loehr as applied to claims 2, 3, 13-15 above, and further in view of Svedevall.

Regarding claim 16, 3GPP teaches is further configured to further control to:
 identify whether the first base station is capable of initiating second base station release (e.g. Page 3 Fig 2 “MeNB”, “0. Measurement Reports – 1a. SCell Removal Decision”),
 determine whether an Scell Removal Decision based on the first base station being capable of initi the second base station release (e.g. page 3 line 13-14 “The MeNB decides to remove the SeNB based on measurement reports which is reported in step 0”),
 identify whether a second base station release condition has been satisfied based on the (Scell Removal Decision (e.g. page 3 line 13-14 “The MeNB decides to remove the SeNB based on measurement reports which is reported in step 0”),
 and perform a second base station release procedure based on the second base station release condition being satisfied (e.g. Page 3 Fig 2 “3.SCell Removal -12. Path Switch Request Ack”).
3GPP does not teach wherein the at least one processor, inactivity timer has expired, expired inactivity timer.
However, Kim teaches wherein the at least one processor ([0059] “the base station may include at least one processor”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to dynamically control connectivity of a device in a network.
Kim, Van, Zetterberg and Loehr does not teach inactivity timer has expired, expired inactivity timer.
However, Svedevall teaches inactivity timer has expired ([0036] “After expiry of the inactivity timer without any further data transfer on the connection, the eNB 100 initiates releasing of the connection”), expired inactivity timer ([0036] “After expiry of the inactivity timer without any further data transfer on the connection, the eNB 100 initiates releasing of the connection”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP, Kim, Van, Zetterberg and Loehr to incorporate the teachings of Svedevall. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently control connectivity of a device in a network ([0008] in Svedevall).

Regarding claim 17, 3GPP teaches wherein whether the second base station release condition has been satisfied (page 4 Fig 2 “5 .SCell Removal -8. UE context Release”).
3GPP does not teach is identified based on at least one of a traffic threshold, a category of a terminal, or whether a bearer having quality of service (QoS) of a specific priority has been configured.
However, Kim teaches identified based on at least one of a traffic threshold ([0131] “610 Operation begins monitoring for traffic conditions in operation. The base station checks the restricted QCI (QoS Class Identifier) bearer setup … the base station checks whether the current traffic state is " enable ". For example, it may be determined whether the current traffic is greater than or equal to a first threshold value (reference traffic for adding a SCell)”), a category of a terminal, or whether a bearer having quality of service (QoS) of a specific priority has been configured.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to dynamically control connectivity of a device in a network.


Regarding claim 18, 3GPP teach is further configured to control to perform a bearer type change procedure of changing a bearer into a first base station-terminated bearer based on the second base station release condition being satisfied and a second base station-terminated bearer being present (page 3 lines 7-8 “Case 1: SeNB –>MeNB. Due to RRM strategy or UE mobility, the SCell is not suitable as a serving cell of dual connectivity. The corresponding bearers need to be moved back to the MeNB”, page 3 Fig 2 “1a. SCell Removal decision – 10. Switch DL path”)..
3GPP does not teach wherein the at least one processor, secondary cell group (SCG), master cell group (MCG).
However, Kim teaches wherein the at least one processor ([0059] “the base station may include at least one processor”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to dynamically control connectivity of a device in a network.
Kim, Van, Zetterberg does not teach secondary cell group (SCG), master cell group (MCG).
However, Loehr teaches secondary cell group (SCG), master cell group (MCG) ([0050] “a remote unit 102 may forward  … in an UL split bearer case (e.g., a radio bearer in a dual connectivity scenario whose radio protocols belong to both Master Cell Group and Secondary Cell Group”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP, Kim, Van, Zetterberg to incorporate the teachings of Loehr. One of ordinary skill in the art would have been motivated to make this modification in order to perform the function of the system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411                                                                                                                                                                                                        
/JAMAAL HENSON/Primary Examiner, Art Unit 2411